NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

SCOTT A. ANDREWS,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-3719
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 21, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Polk County; William D. Sites,
Judge.



PER CURIAM.

             Affirmed. See Jones v. State, 569 So. 2d 1234 (Fla. 1990).



KHOUZAM, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.